DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	A complete action on the merits of pending claims 1-16 appears herein.

Response to Arguments
Applicant’s arguments, see Remarks, filed 16/122,846, with respect to the rejection(s) of claim(s) 1, 8, or 14 under U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Yates et al. (US 2017/0105791 A1), in view of XU (CN 102156760 A), in view of JENSEN (US 2015/0088122 A1), and further in view of Bowers et al. (US 4,727,874).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1-5, 8-11, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Yates et al. (hereinafter “Yates”) (US 2017/0105791 A1), in view of XU (CN 102156760 A), in view of JENSEN (US 2015/0088122 A1), and further in view of Bowers et al. (hereinafter “Bowers”) (US 4,727,874).
Regarding claims 1, 3, and 14, Yates teaches
an electrosurgical instrument configured to receive electrical treatment energy and to treat tissue; (Fig. 1, Char. 110: electrosurgical instrument) and 
an electrosurgical generator (Fig. 1, Char. 120: generator) including: 
a processor; (Page 3, Par. [0036]: the control circuit (125) may comprise at least one processor) and 
a memory having stored thereon instructions which, when executed by the processor, cause the generator to: (Page 3, Par. [0036]: the control circuit comprises a memory operatively associated with the processor, and is used to control generator 120)
provide an indicated treatment energy to the instrument, the indicated treatment energy being set by a user (Page 3, Par. [0036]: the electrosurgical system (100) includes generator (120) and can be configured to supply electrical energy, ultrasonic energy, heat energy, or any combination thereof to the tissue of a patient); 
receive signals from the instrument over time relating to a load impedance between the active electrode and the return electrode of the instrument; (Page 11-12, Par. [0114] - [0115]: impedance measurements are used to detect a short circuit between the electrodes. A drop in the impedance between the electrodes below a threshold impedance to indicate the presence a short circuit can be determined using averages of various electrical parameters and/or cumulative measures of various electrical parameters over time.)
determine based on the signals that the active electrode and the return electrode are currently shorted together (Page 19, Claim 18) and determine that, prior to the short, the instrument was grasping tissue between the active electrode and the return electrode, (Pages 11-12, Par. [0114] - [0115]: The control circuit can differentiate when a low impedance condition is due to tissue effects, or a short circuit. By determining that the low impedance is due to a tissue effect, it would sense the presence of tissue. Additionally, this process is continuous and would occur during the time prior to the short as well.) based on the load impedance decreasing from above a threshold to below a threshold (Pages 11- 12, Par. [0114]: the electrosurgical system may determine if the impedance between the electrodes has dropped below a threshold impedance.); and 
based on the determination, reduce a current limit of treatment energy being provided to the instrument to below the corresponding current limit. (Page 7, Par. [0070]: The generator ceases providing the electrosurgical signal when a short circuit is detected. In this case, the current limit would be effectively set to zero.)
Yates does not explicitly teach the determination that the active and return electrodes are currently shorted together is based on a crest factor; the determination that the instrument was grasping tissue between the active electrode and the return electrode is based on a light sensor; or the indicated treatment energy has a corresponding current limit.
XU, in a similar field of endeavor, teaches that a crest factor can be used to determine the presence of a short circuit. (Page 4, Step 3: Fault Modeling, Fault mode 2: short circuit; Page 7, Step 6: Failure criterion setting: The signal wave crest factor is a critical parameter used in the parameter diagnostic method of determining that the fault condition is present.)
Furthermore, a crest factor would be considered a cumulative measure of an electrical parameter over time.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Yates to incorporate the teachings of XU, and use the signal wave crest factor to determine that the active and return electrodes are currently shorted together and that, prior to the short, the instrument was grasping tissue between the active electrode and the return electrode as a simple substitution of one electrical parameter for another for the predictable result of detecting that the active and return electrodes are currently shorted together and that, prior to the short, the instrument was grasping tissue between the active electrode and the return electrode as indicated in Yates. (Pages 11-12, Par. [0114]-[0115])
The combination of Yates/XU, as discussed above, does not explicitly teach the determination that the instrument was grasping tissue between the active electrode and the return electrode is based on a light sensor; or the indicated treatment energy has a corresponding current limit.
JENSEN, in a similar field of endeavor, teaches an electrosurgical forceps device comprising a light sensor configured to detect the presence of tissue between jaw members. (Page 3, Par. [0039])
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination of Yates/Xu, as discussed above, to incorporate the teachings of JENSEN, and include a light sensor on the electrosurgical instrument, wherein the determination of tissue being present between the active and return electrode is based on the light sensor. Doing so would be a simple substitution of one tissue sensing method for another for the predictable result of determining the presence of tissue.
The combination of Yates/XU/JENSEN, as discussed above, does not explicitly teach the indicated treatment energy has a corresponding current limit.
Bowers, in an analogous device, teaches limiting a maximum output current of an electrosurgical generator. (Col. 3, Lines 47-62)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination of Yates/Xu/JENSEN, as discussed above, to incorporate the teachings of Bowers and include a corresponding current limit on the indicated treatment energy. Doing so would allow for the prevention of destructively high currents, even during short circuiting as taught by Bowers (Col. 3, Lines 57-62)
Regarding Claims 8 and 10, the claims are rejected by the same or substantially the same rationale as applied to the rejection of apparatus claims 1 and 3 above, since operation of the prior art relied on to reject apparatus claims 1 and 3 would naturally result in the step of method claims 8 and 10 being satisfied.
Regarding claim 2, the combination of Yates/XU/JENSEN/Bowers, as applied to claims 1, 3, and 14 above, may not explicitly teach the corresponding current limit is less than a maximum current that is capable of being provided to the instrument.
However, it has been held that an “obvious to try” rationale when choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is a support for a conclusion of obviousness which is consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham, if the following findings can be established: (1) a finding that at the time of the invention, there had been a recognized problem or need in the art, which may include a design need or market pressure to solve a problem; (2) a finding that there had been a finite number of identified, predictable potential solutions to the recognized need or problem; (3) a finding that one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success; and (4) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness. See MPEP § 2143(I)(E).
In the instant case, and as per (1), there is a need to prevent unintentional damage from occurring to the electrosurgical device and/or the patient. As per (2), one of ordinary skill in the art would recognize that the corresponding current limit can only be selected from the following options: (A) wherein the corresponding current limit is below the maximum current capable of being provided to the instrument; or (B) wherein the corresponding current limit is at/above the maximum current capable of being provided to the instrument. As per (3), one of ordinary skill in the art would recognize that modifying the prior art based on the finite number of predictable solutions outlined herein can be done without changing the principles of operation of the prior art, and without changing the intended purpose of the prior art. As such, one of ordinary skill in the art would have a reasonable expectation of success when modifying the prior art. As per (4), setting the corresponding current limit at/above the maximum current that is capable of being provided to the instrument would increase the risk of the instrument unintentionally receiving an unsafe amount of current from the generator. This would pose a great risk of damaging both the patient and device. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of the combination of Yates/XU/JENSEN/Bowers, as applied to claims 1, 3, and 14 above, and to have modified them by having the corresponding current limit be less than a maximum current capable of being provided to the instrument, as a matter of trying a finite number of predictable solutions, in order to provide for improved safety features and minimize the risk of the instrument and/or patient becoming unintentionally damaged as a result of the instrument receiving an unsafe amount of current.
Regarding Claim 9, the claim is rejected by the same or substantially the same rationale as applied to the rejection of apparatus claim 2 above, since operation of the prior art relied on to reject apparatus claim 2 would naturally result in the step of method claim 9 being satisfied.
Regarding claim 4, the combination of Yates/XU/JENSEN/Bowers, as applied to claims 1, 3 and 14 above, teaches the load impedance threshold is approximately four ohms. (YATES: Page 11, Par. [0109]: a short circuit is typically not indicated unless the impedance is less than approximately four ohms)
Regarding Claim 11, the claim is rejected by the same or substantially the same rationale as applied to the rejection of apparatus claim 4 above, since operation of the prior art relied on to reject apparatus claim 4 would naturally result in the step of method claim 11 being satisfied.
Regarding claim 5, the combination of Yates/XU/JENSEN/Bowers teaches an indicator configured to indicate that the active electrode and the return electrode are shorted, wherein the indicator is one of a visual indicator or an audio indicator. (YATES: Page 7, Par. [0070]: The generator may give an audible or visual indication to the clinician to change the electrode placement and/or remove the short. The parts of the generator providing these indications are indicators)
Claims 6, 7, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Yates (US 2017/0105791 A1), in view of XU (CN 102156760 A), in view of JENSEN (US 2015/0088122 A1), in view of Bowers (US 4,727,874), as applied to claims 1 and 8 respectively above, and further in view of Waldstreicher et al. (hereinafter “Waldstreicher”) (US 10,702,337 B2).
Regarding claim 6, the combination of Yates/XU/JENSEN/Bowers, as applied to claims 1, 3, and 14 above, teaches the memory stores further instructions which, when executed by the processor, further cause the generator to (Yates: Page 3, Par. [0036]: the control circuit comprises a memory operatively associated with the processor, and is used to control generator 120):
receive further signals from the instrument relating to the load impedance between the active electrode and the return electrode; (Yates: Page 11-12, Par. [0114] - [0115]: impedance measurements are used to detect a short circuit between the electrodes.)
The combination of Yates/XU/JENSEN/Bowers, as applied to claims 1, 3, and 14 above, does not explicitly teach the indicated treatment energy has a corresponding voltage limit.
Bowers further teaches limiting a maximum output voltage of an electrosurgical generator. (Col. 3, Lines 47-58)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have further modified the combination of Yates/XU/JENSEN/Bowers, as applied to claims 1, 3, and 14 above, to further incorporate the teachings of Bowers and include a corresponding voltage limit on the indicated treatment energy. Doing so would allow for the reduction of flash and undesirable arcing as well as reducing the risk of alternate path burns as taught by Bowers. (Col. 3, Lines 57-62)
The combination of Yates/XU/JENSEN/Bowers, as discussed above, does not explicitly teach that the generator determines based on the further signals that the load impedance is above a threshold; and based on the determination that the load impedance is above the threshold, reduce a voltage limit of treatment energy being provided to the instrument to below the corresponding voltage limit.
Waldstreicher, in a similar field of endeavor, teaches 
a processor determines that the load impedance is above a threshold (Col. 16, Lines 31-36); and
based on the determination that the load impedance is above the threshold, reduce a voltage of treatment energy being provided to the instrument to below the corresponding voltage limit. (Col. 16, Lines 31-49)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination of Yates/XU/JENSEN/Bowers, as discussed above, to incorporate the teachings of Waldstreicher and allow the generator to determine that the load impedance is above a threshold and based on the determination that the load impedance is above a threshold, reduce a voltage of treatment energy being provided to the instrument to below the corresponding voltage limit. Doing so would allow for the device to be capable of adjusting the depth of penetration, granting greater control over the device, as well as obviating the use of cardiac synchronization as taught by Waldstreicher. (Col. 34, Line 8- Col. 35, Line 18)
Regarding Claim 12, the claim is rejected by the same or substantially the same rationale as applied to the rejection of apparatus claim 6 above, since operation of the prior art relied on to reject apparatus claims 6 would naturally result in the step of method claim 12 being satisfied.
Regarding claim 7, the combination of Yates/XU/JENSEN/Bowers/Waldstreicher, as applied to claim 6 above, does not explicitly teach the corresponding voltage limit is less than a maximum voltage that is capable of being provided to the instrument.
However, it has been held that an “obvious to try” rationale when choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is a support for a conclusion of obviousness which is consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham, if the following findings can be established: (1) a finding that at the time of the invention, there had been a recognized problem or need in the art, which may include a design need or market pressure to solve a problem; (2) a finding that there had been a finite number of identified, predictable potential solutions to the recognized need or problem; (3) a finding that one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success; and (4) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness. See MPEP § 2143(I)(E).
In the instant case, and as per (1), there is a need to prevent unintentional damage from occurring to the electrosurgical device and/or the patient. As per (2), one of ordinary skill in the art would recognize that the corresponding voltage limit can only be selected from the following options: (A) wherein the corresponding voltage limit is below the maximum voltage capable of being provided to the instrument; or (B) wherein the corresponding voltage limit is at/above the maximum voltage capable of being provided to the instrument. As per (3), one of ordinary skill in the art would recognize that modifying the prior art based on the finite number of predictable solutions outlined herein can be done without changing the principles of operation of the prior art, and without changing the intended purpose of the prior art. As such, one of ordinary skill in the art would have a reasonable expectation of success when modifying the prior art. As per (4), setting the corresponding voltage limit at/above the maximum voltage that is capable of being provided to the instrument would increase the risk of the instrument unintentionally receiving an unsafe amount of voltage from the generator. This would pose a great risk of damaging both the patient and device.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of the combination of Yates/XU/JENSEN/Bowers/Waldstreicher, as applied to claim 6 above, and to have modified them by having the corresponding voltage limit be less than a maximum voltage capable of being provided to the instrument, as a matter of trying a finite number of predictable solutions, in order to provide for improved safety features and minimize the risk of the instrument and/or patient becoming unintentionally damaged as a result of the instrument receiving an unsafe amount of voltage.
Regarding Claim 13, the claim is rejected by the same or substantially the same rationale as applied to the rejection of apparatus claim 7 above, since operation of the prior art relied on to reject apparatus claims 7 would naturally result in the step of method claim 13 being satisfied.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Yates (US 2017/0105791 A1), in view of XU (CN 102156760 A), in view of JENSEN (US 2015/0088122 A1), in view of Bowers (US 4,727,874), as applied to claim 1 above, and further in view of Clauda (US 2018/0333182 A1).
Regarding claim 15, the combination of Yates/XU/JENSEN/Bowers, as applied to claim 1 above, teaches a memory storing instructions (Yates: Page 3, Par. [0036]: the control circuit comprises a memory operatively associated with the processor, and is used to control generator 120) to determine the presence of a short based on a crest factor (Xu: Page 4, Step 3: Fault Modeling, Fault mode 2: short circuit; Page 7, Step 6: Failure criterion setting: The signal wave crest factor is a critical parameter used in the parameter diagnostic method of determining that the fault condition is present – it is implicit that this feature be present in the Yates/XU/JENSEN/Bowers combination based on the rejection to claim 1 above.) of detected impedance signals. (Yates: Page 11-12, Par. [0114] - [0115]: impedance measurements are used to detect a short circuit between the electrodes. A drop in the impedance between the electrodes below a threshold impedance to indicate the presence a short circuit can be determined using averages of various electrical parameters and/or cumulative measures of various electrical parameters over time.)
The combination of Yates/XU/JENSEN/Bowers, as applied to claim 1 above, does not explicitly teach in the determination, the generator determines that the instrument was grasping tissue based on the crest factor exceeding a predetermined threshold.
Clauda, in a similar field of endeavor, teaches a controller configured to monitor a measured impedance, and based on if the measured impedance is above an upper threshold, below a lower threshold, or between the two thresholds, determine if an open circuit condition exists, a closed short circuit condition exists, or that tissue is present respectively. (Page 5, Par. [0041])
		It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination of Yates/XU/JENSEN/Bowers, as applied to claim 1 above, to incorporate the teachings of Clauda, and configure the processor of Yates to use the crest factor of the measured impedance signals to determine if an open circuit condition exists, a closed short circuit condition exists, or that tissue is present between the jaw members based on if the crest factor is above an upper threshold, below a lower threshold, or between the two thresholds respectively. Doing so would allow the processor to provide a user with more information regarding the state of the jaw members. (e.g. if an open circuit condition exists) In this combination, the processor would determine that the instrument was grasping tissue based on the crest factor exceeding the lower threshold.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Yates (US 2017/0105791 A1), in view of XU (CN 102156760 A), in view of JENSEN (US 2015/0088122 A1), in view of Bowers (US 4,727,874), as applied to claim 1 above, and further in view of Voegele et al. (hereinafter “Voegele”) (US 2015/0289925 A1).
Regarding claim 16, the combination of Yates/XU/JENSEN/Bowers, as applied to claim 1 above, does not explicitly teach the signal includes a return current returned from the instrument to the generator based on a non-therapeutic waveform.
Voegele, in an analogous device, teaches detecting an impedance between electrodes based on a non-therapeutic signal provided across jaw members of a surgical device. (Page 7, Par. [0062])
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination of Yates/XU/JENSEN/Bowers, as applied to claim 1 above, to incorporate the teachings of Voegele, and configure the signal to include a return current returned from the instrument to the generator based on a non-therapeutic waveform. Doing so would minimize the risk of accidentally ablating or affecting tissue while taking the impedance measurements.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS SHEA BORSCH whose telephone number is (571)272-5681. The examiner can normally be reached Monday-Thursday 7:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 5712724764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794                                                                                                                                                                                                        




/N.S.B./Examiner, Art Unit 3794